Citation Nr: 0002169	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
right knee disability and assigned a noncompensable rating 
for the disability.   In September 1997, the Board remanded 
the case to the RO to schedule a hearing before a member of 
the Board.   In May 1998, the veteran testified at a personal 
hearing before the undersigned Member of the Board sitting at 
the RO.  In July 1998, the Board again remanded the case to 
the RO for further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service connected right knee disability is 
manifested by subjective complains of pain and occasional 
buckling of his knee.  

3.  The evidence does not show that the veteran's right knee 
disorder is manifested by limitation of flexion to 60 
degrees; limitation of extension to 5 degrees; x-ray findings 
of arthritis; or recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's right 
knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  On remand, VA has 
provided the veteran assistance in developing pertinent 
evidence.   The Board finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), is now met.

I.  Factual Background

Service medical records indicate that the veteran injured his 
right knee playing football on active duty in 1964.  A 
noncompensable rating was assigned effective January 31, 
1995, the date of claim on appeal.  The veteran contends that 
his right knee disability is more severe than currently 
rated.   

On March 1995 VA examination, it was noted that the veteran 
began to have discomfort in his right knee, primarily in the 
anterior aspect, approximately 10 years following his release 
from active duty.  He reported no swelling or locking; 
however, he noted stiffness on occasion with infrequent 
buckling.  Range of motion of the right knee was from full 
extension to 125 degrees (full) flexion, with minimal 
crepitance noted.  No true ligamentous instability and no 
ligamentous laxity was demonstrated, and the veteran had a 
negative drawer sign, a negative Lachman's sign, and a 
negative McMurray's sign.  Similarly, there was no true joint 
line tenderness on palpation of the either the medial or the 
lateral joint lines of the right knee.  There was some 
minimal bony irregularity of the medial tibial plateau on 
palpation, but no quadriceps or patellar tendinitis was 
observed.  No other joint changes could be detected.  The 
veteran was able to do a full squat; however, he indicated 
that he had some anterior discomfort while performing this 
maneuver.  The report indicates that there was no true pain 
on compression of the patella against the femoral condyles.  
X-rays showed a normal appearance of the right knee.  A 
diagnosis of "remote injury to the right knee, now with a 
complaint of discomfort with an essentially normal clinical 
exam[ination]" was rendered.  

At a RO hearing in May 1996, the veteran testified of his 
inservice injury to his right knee.  He also indicated that 
he works as a computer operator and is on his feet 
frequently.  His job responsibilities included lifting 
computer paper boxes.  He indicated that when he lifted a 
paper box, he felt pain in his right knee.  On occasion, he 
would drop the box due to a loss of balance caused by his 
right knee pain.  Additionally, his right knee occasionally 
bothered him on normal ambulation, especially during cold 
weather.  He took aspirin or Tylenol and did not wear a knee 
brace; however, he occasionally wore a wrap due to pain.   
The veteran stated that he had never missed work due to his 
right knee; however, he worked with a person who helped him 
when his right knee hurt.  He also indicated that his right 
knee affected his ability to do work around the house.  

A February 1997 VA examination report indicates that the 
veteran's right knee had no swelling, warmth, tenderness, 
crepitance, or effusion.  The knee was stable, and there was 
no joint line tenderness.  Range of motion was from 0 degrees 
of extension to 137 degrees of flexion.  An X-ray was 
interpreted as normal.  The examiner's conclusion was "a 
normal examination today of a right knee but his knee often 
hurts with heavy use."  

At a hearing before the undersigned Member of the Board 
sitting at the RO in May 1998, the veteran indicated that he 
treated himself for his right knee condition and that he felt 
pain in his right knee.  He stated that when he worked and 
attempted to lift a box, his knee buckled.  The knee bothered 
him on a regular basis, and that he had problems with his 
knee "at least a third of the month."  It felt as though 
there was something loose in the knee.  When asked if he was 
under a physician's care for his right knee, he indicated 
that he was not and that he was told that he must "live with 
it."  He testified that the pain was often a sharp pain 
lasting 10 to 15 seconds.  Occasionally he felt this sharp 
pain when he sat watching television.  He wore an elastic 
knee brace at home.  

On VA examination in December 1998, the examiner indicated 
that he reviewed the veteran's claims folder.  Subjective 
complaints of pain in the right knee were noted.  The veteran 
reported no swelling, occasional stiffness, a feeling that 
his right knee would give way, and fatigue.  He did not see a 
physician for treatment of his right knee, but took aspirin 
or Advil for pain.  Physical examination revealed a range of 
motion from 0 to 135 degrees with no joint line tenderness, 
and no instability.  A negative drawer test was noted and no 
pain was observed on stressing the medial and lateral 
collateral ligaments.  There was no increased heat, no 
swelling, and no joint effusion.  Circumferential measurement 
indicated no atrophy, the examiner indicated that there was 
no evidence of increased fatigability or weakened movement or 
incoordination.  An x-ray of the right knee was interpreted 
as negative.  Arthritis in the patellofemoral compartment of 
the right knee was diagnosed.  The examiner stated that the 
veteran "has only a mild limitation caused by pain which he 
is able to overcome.  There is no further limitation in 
motion that is caused by discomfort."  

A June 1999 statement from Dr. Robert J. D'Agostini, Jr., 
indicates that the veteran was seen for an evaluation of his 
knee pain.  The statement indicates that his symptoms are 
essentially arthritic in nature and "relatively moderate at 
this time."  Physical examination revealed full motion with 
mild tenderness on the medial joint line and pain on 
McMurray's maneuver.  MRI revealed no evidence of a cartilage 
tear but did show evidence of degenerative disease.  Dr. 
D'Agostini indicated that the veteran has post-traumatic 
degenerative arthritis and opined that the veteran's whole 
body total disability is "mild, certainly less than five 
percent."  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). Upon review of the evidence, the Board finds that the 
criteria for a compensable rating are not met.  

The criteria for rating disabilities of the knee are found in 
Diagnostic Codes 5256 through 5263 in the Schedule.  
38 C.F.R. § 4.71a (1999).  Limitation of motion of the knee 
may be rated under various diagnostic criteria.  Since 
ankylosis of the knee is neither alleged nor shown, 
evaluation under the rating criteria for ankylosis would be 
inappropriate.  Under Diagnostic Code 5260, limitation of 
flexion of the leg to 60 degrees warrants a noncompensable 
evaluation while a 10 percent disability evaluation is 
appropriate for limitation of flexion to 45 degrees.  
Similarly, under Diagnostic Code 5261, limitation of 
extension of the leg to 5 degrees warrants a noncompensable 
evaluation while a 10 percent disability evaluation is 
appropriate for limitation of extension to 10 degrees.  

The evidence does not show that the veteran's right knee 
disability is manifested by limitation of motion at a level 
that would warrant a compensable evaluation.  His right knee 
flexion is not limited to 45 degrees, nor is right knee 
extension limited to 10 degrees.  His private physician 
indicates that he has full range of motion in his right knee. 

The Board acknowledges that the evidence shows complaints by 
the veteran of functional impairment, accompanied by pain and 
fatigue.  These complaints are significant, not only in view 
of the rating criteria, whereby impairment as manifested by 
recurrent attacks is to be considered in determining the 
appropriate disability level, but also with regard to 
regulatory provisions stipulating that functional impairment 
is to be considered in determining the degree of orthopedic 
disability.  See 38 C.F.R. §§  4.40 and 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It must be 
emphasized, however, that functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  The December 1998 VA examination 
report indicates that the veteran has "only a mild 
limitation caused by pain which he is able to overcome."  
The examiner also stated that "there is no further 
limitation in motion caused by discomfort."  Additionally, 
while the veteran complains of fatigue in his right knee, the 
objective medical evidence contained in the 1998 examination 
report reveals "no evidence to indicate increased 
fatigability or weakened movement or incoordination."   
Similarly, while the veteran's private physician indicated 
that his symptoms were relatively moderate, he also opined 
that the veteran's total whole body disability caused by his 
right knee pain was "mild, certainly less than five 
percent."  In light of the objective evidence, the Board 
must find that any functional impairment resulting from the 
veteran's right knee disability is sufficiently compensated 
by the noncompensable rating currently in effect. 

Although limitation of function is not shown, degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups will warrant a 
10 percent disability rating under Diagnostic Code 5003.  
While the veteran's private physician has described the 
veteran's right knee symptomatology as "essentially 
arthritic in nature" and MRI findings showed degenerative 
changes, the disability at issue involves only one major 
joint, the right knee, and the provisions of Diagnostic Code 
5003 are not for application.  

Under Diagnostic Code 5257, a 10 percent rating is available 
for slight impairment of the knee with recurrent subluxation 
or lateral instability.  The veteran contends that his right 
knee buckles on occasion; however, the medical evidence does 
not show that he has right knee instability.  VA examination 
reports do not show that he has subluxation or instability in 
his right knee.  Accordingly, a compensable rating under Code 
5257 is not warranted.

The veteran's service connected right knee disability does 
not encompass dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, malunion or nonunion of tibia 
or fibula, or any significant acquired genu recurvatum.  
Accordingly, ratings under Codes 5258, 5259, 5262, or 5263 
are not for application. 

The Board acknowledges the veteran's contentions at the 1996 
RO and the 1997 Board hearings regarding his right knee pain, 
and the limitations that the pain causes in his work and 
personal life.  However, those complaints are not shown by 
medical evidence to be supported by "adequate pathology."  
The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

A compensable rating for a right knee disability is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

